Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/18/2022, with respect to amended claims 1, 13 and 14 have been fully considered and are persuasive.  The 103 rejection of claims 1-14 has been withdrawn. 
The amended claims raise 112(b) issues that require 112(b) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 USC 112(b) because:

Claims 1, 13 and 14, on line 4 recite “ the control area is divided into group areas that are further divided into unit areas”, and line 8 recites “ determine a future density for the control area”. Therefore future density of the control area is determined, and not of each individual group area.
Line 11 recites “based on the determined future densities for the group being a same density”. The ‘determined future densities for the group’ lacks antecedent basis as it has not been recited before. Furthermore ‘the group’ lacks antecedent basis as it has not been recited before. Is the group referring to an individual group area? If so, it is unclear which group is being referred to because line 4 recites ‘group areas’ hence a plurality of group areas.

Claims 2-12 are rejected as being dependent on rejected claim 1.

Allowable Subject Matter
Claims 1, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lehmann (WO 2013090910) teaches of  determine real-time estimates of motion of sub-populations based on the sensor data, providing a crowd model for each local area and overlapping sub area: see Abstract and [8042].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664